DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because it includes phrases which can be implied - “The present invention relates to…” and “The invention further relates to … .”  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2-17 are objected to because of the following informalities: 
Regarding claims 2-17,
Regarding claim 5, the recitation in line 2 of “the second end” should instead read --the second ends--.
Regarding claim 9, the recitation of “configured sense” in line 2 should instead read --configured to sense--.
Further regarding claim 9, the claim should end with a period.
Further regarding claim 9, the recitation of “pressures” in line 3 should instead read --the pressures--.
Regarding claim 14, the recitation of “monitor to claim 1” in line 1 should instead read --monitor according to claim 1--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the recitation of “the heart reference unit comprises at least two heart reference sensors” in lines 1-2 is unclear because claims 1 and 4 already recite the at least one heart reference sensor of the heart reference unit. Therefore, is this claim adding an additional at least two heart reference sensors to the heart reference unit, or is it further specifying that the at least one heart reference sensor of e.g. claims 1 and 4 is now at least two heart reference sensors? 
Regarding claim 9, the recitation of sensing “a difference in pressures prevailing in the first fluid column and the second fluid column,” as recited in lines 2-3, is unclear. Is this taking a difference in 
Regarding claim 10, antecedent basis for the recitation of “second ends of the first fluid column and second fluid column” is unclear because claim 1 already mentions such ends but claim 10 does not necessarily refer to the same ends. For purposes of examination, they will be interpreted as the same ends, i.e., the second ends as recited in claim 1.
Regarding claim 12, antecedent basis for the recitation of “at least one expansion bladder” in lines 1-2 is unclear because claim 11 already recites this feature. Therefore, is reference being made to the same or to a new/different at least one expansion bladder? For purposes of examination, it will be interpreted as the former.
Regarding claim 14, it is unclear whether the registered pressure differences are between two ends of one column, between e.g. a first end of one column and a second end of another column, or between the same ends of two columns. For purposes of examination, it will be interpreted as two ends of one column.
Regarding claim 16, there is insufficient antecedent basis for the recitation of “the fluid” in line 1.
Claims 10 and 17 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2006/0036184 (“Tenzer”).
Regarding claim 1, Tenzer discloses [a] blood pressure monitor for blood pressure measurement (the configuration as shown in Fig. 1), the blood pressure monitor comprising: a blood pressure sensor configured to measure a peripheral arterial pressure (Fig. 1, first sensor 105. ¶ 0014 describes e.g. a finger cuff embodiment); and a heart reference unit, the heart reference unit comprising: a first fluid column (Fig. 1 and ¶ 0013, the fluid column between the sensor 105 and the transducer 120) with a first end positionable at a level of the blood pressure sensor (as shown in Fig. 1, the end is connected to the sensor 105), a second fluid column (Fig. 1 and ¶ 0013, the fluid column between the calibration device 115 and the transducer 130) with a first end positionable at a reference level (Fig. 1 and ¶ 0016, the calibration device 115 is positioned at heart level), and at least one heart reference sensor configured to sense pressures prevailing in the first fluid column and the second fluid column (Fig. 1 and ¶¶s 0018 and 0019, transducers 120 and 130 sense pressure signals, which are then processed by electronic device 135 to produce an actual or true pressure), wherein a second end of the first fluid column and a second end of the second fluid column, each at an end of its respective fluid column opposite the corresponding first end of each said fluid column, are configured for positioning at a predetermined elevation relative to each other (Fig. 1 and ¶ 0018, the fluid columns are connected to their respective transducers 120 and 130, which are positioned at the same height).
Regarding claim 2, Tenzer discloses all the features with respect to claim 1, as outlined above. Tenzer further discloses wherein the heart reference unit comprises a differential pressure transducer configured to determine a hydrostatic pressure difference between the first fluid column and the second fluid column based on the pressures sensed by the at least one heart reference sensor (¶¶s 0018 and 0019, the differential circuit of the electronic device 135 subtracts the pressure signals of the pressure transducers 120 and 130 to obtain the actual or true pressure. This is a hydrostatic pressure difference because it accounts for the pressures associated with the fluid in the fluid columns).
Regarding claim 4, Tenzer discloses all the features with respect to claim 1, as outlined above. Tenzer further discloses wherein the heart reference sensor is positioned at the second ends of the fluid columns (Fig. 1, transducers 120 and 130 positioned at the second ends as shown).
Regarding claim 5, Tenzer discloses all the features with respect to claim 4, as outlined above. Tenzer further discloses wherein the heart reference unit comprises at least two heart reference sensors, 
Regarding claim 6, Tenzer discloses all the features with respect to claim 1, as outlined above. Tenzer further discloses wherein the second ends of the first fluid column and the second fluid column are positioned at a corresponding elevation (¶ 0018, at the same height).
Regarding claim 15, Tenzer discloses all the features with respect to claim 1, as outlined above. Tenzer further discloses wherein the fluid columns comprise fluid-filled flexible tubes (¶ 0017, filled with fluid such as water or saline, and shown to be flexible in Fig. 1).
Regarding claim 18, Tenzer discloses [a] heart reference unit for use with a blood pressure monitor including a pressure sensor (Fig. 1, elements 120, 130, 135, and the fluid columns as described below are usable in the configuration shown, which includes first sensor 105), the heart reference unit comprising: a first fluid column (Fig. 1 and ¶ 0013, the fluid column between the sensor 105 and the transducer 120) with a first end positionable at a level of the blood pressure sensor (as shown in Fig. 1, the end is connected to the sensor 105), a second fluid column (Fig. 1 and ¶ 0013, the fluid column between the calibration device 115 and the transducer 130) with a first end positionable at a reference level (Fig. 1 and ¶ 0016, the calibration device 115 is positioned at heart level), and at least one heart reference sensor configured to sense pressures prevailing in the first fluid column and the second fluid column (Fig. 1 and ¶¶s 0018 and 0019, transducers 120 and 130 sense pressure signals, which are then processed by electronic device 135 to produce an actual or true pressure), wherein a second end of the first fluid column and a second end of the second fluid column, each at an end of its respective fluid column opposite the corresponding first end of each said fluid column, are configured for positioning at a predetermined elevation relative to each other (Fig. 1 and ¶ 0018, the fluid columns are connected to their respective transducers 120 and 130, which are positioned at the same height).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tenzer in view of US Patent Application Publication 2008/0306354 (“Mason”).
Regarding claim 3, Tenzer teaches all the features with respect to claim 2, as outlined above. Tenzer does not appear to explicitly teach wherein the blood pressure monitor further comprises a processor configured to derive a central arterial pressure from the peripheral arterial pressure and the hydrostatic pressure difference (at least because in ¶ 0019, the differential circuit (part of the differential transducer) is a different embodiment than the processor. However, Tenzer does teach deriving central arterial pressure (i.e., pressure at heart level) from the peripheral arterial pressure and the hydrostatic pressure difference (¶ 0016, accounting for the difference in height between the heart and the transducer coupled to the peripheral location)).
Mason teaches adding or subtracting a blood pressure measurement and a pressure difference measurement in either an analog or a digital domain (claims 1-3), using a monitoring component 26 (¶ 0032, the monitoring component being a processor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a processor into Tenzer to e.g. subtract the calculated pressure difference (from the differential circuit of Tenzer, or the pressure difference as in Mason) from the blood pressure measurement (from sensor 105 of Tenzer, or the blood pressure measurement as in Mason), thereby deriving central arterial pressure Tenzer: ¶ 0016; Mason: ¶¶s 0003, 0021), for the purpose of enabling both analog and digital processing (Mason: ¶ 0032), and as the mere automation of a manual activity. See MPEP 2144.04 (III).
Regarding claim 11, Tenzer teaches all the features with respect to claim 1, as outlined above. Tenzer does not appear to explicitly teach wherein each of the first and second fluid columns is in communication with at least one expansion bladder, which expansion bladder is configured to compensate for non-hydrostatic pressure components.
Mason teaches arranging an expansion bladder at the end of a fluid column, where the bladder is positioned at the height of a blood pressure sensor (Fig. 2 shows expansion device 24 positioned at the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an expansion bladder like the one of Mason into both of the fluid-filled columns of Tenzer, as in Mason, for the purpose of compensating for temperature effects (Mason: ¶ 0026).
Regarding claim 12, Tenzer-Mason teaches all the features with respect to claim 11, as outlined above. Tenzer-Mason further teaches wherein at least one expansion bladder is attached to the first end of each of the first and second fluid columns (attached at the ends as in Mason. It would have been obvious to configure the sensor-to-fluid-column interface of Tenzer to be like that shown in Figs. 2 or 3 of Mason (i.e., where the fluid column is separate from the sensor and therefore allows for an expansion bladder at the end)), as the simple substitution of one known configuration (e.g. that of Tenzer, or Fig. 4 of Mason) for another (e.g. as shown in Fig. 2 of Mason), with predictable results (accounting for the pressure at sensor level as well as at heart level - Mason: ¶ 0024). Then, it would have been obvious to incorporate expansion bladders at the ends of the fluid columns for the purpose of compensating for temperature effects (Mason: ¶ 0026)).
Regarding claim 13, Tenzer-Mason teaches all the features with respect to claim 11, as outlined above. Tenzer-Mason further teaches wherein each of the fluid columns and the at least one bladder in communication therewith form a gastight system that is closed off from its surrounding environment (Mason: necessary to accomplish the compensation described in ¶ 0026. Otherwise, the fluid in cavity 20 and/or reservoir 24 would leak and the desired functionality would be lost).
Regarding claim 14, Tenzer teaches all the features with respect to claim 1, as outlined above. Tenzer does not appear to explicitly teach wherein the at least one heart reference sensor is configured to register both positive and negative pressure differences between the first and second ends of the fluid columns.
Mason teaches that the relative positioning of a pressure sensor affects the sign of an offset pressure (¶ 0024). E.g., when the sensor 22 is higher than an expansion device 24 (Fig. 2), the pressure 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sensor in Tenzer that could register both positive and negative pressure differences, as in Mason, for the purpose of making the device more versatile (Mason: ¶ 0024, allowing for e.g. arrangement as in Figs. 2 or 3).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tenzer in view of US Patent Application Publication 2005/0197585 (“Brockway”).
Regarding claims 7 and 8, Tenzer teaches all the features with respect to claim 1, as outlined above. Tenzer further teaches wherein the second ends of the first fluid column and the second fluid column are connected through a connector [structure] (as shown in Fig. 1, the first and second fluid columns are connected by the structure commonly locating the transducers), wherein the connector [structure supports] the at least one heart reference sensor (Fig. 1 and ¶ 0018, allowing the transducers 120 and 130 to be mounted at the same height).
Tenzer does not appear to explicitly teach that the connecting structure is a housing, or that it houses the at least one heart reference sensor.
Brockway teaches a housing for housing a pressure sensor (Fig. 5, housing 202 having a pressure sensor 232 therein), the housing having a fluid column connected thereto (Fig. 5 and ¶ 0043, shaft 812 filled with pressure transmitting fluid 814
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a housing to house the transducers 120, 125, and 130 of Tenzer (thereby connecting the second ends of the first and second fluid columns), as in Brockway, for the purpose of protecting the components from external interference such as unnecessary touching, etc.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tenzer in view of US Patent 5,691,478 (“Barry”).
Regarding claims 9 and 10, Tenzer teaches all the features with respect to claim 1, as outlined above. Tenzer does not appear to explicitly teach wherein the at least one heart reference sensor is a bidirectional differential pressure sensor configured sense a difference in pressures prevailing in the first fluid column and the second fluid column, wherein second ends of the first fluid column and second fluid column are mutually connected with the differential pressure sensor interposed between them.
Barry teaches a transducer that is a bidirectional differential pressure sensor configured to sense a difference in pressures prevailing in conduits on opposite sides of the sensor (Fig. 1, transducer 50. Col. 5, lines 12-22 describe a transducer having a first pressure responsive sensing face 52 that is responsive to blood pressure. Col. 5, lines 25-29 describe the transducer 50 having a second pressure responsive compensating face 54 that accounts for e.g. hydrostatic pressure). This sensor is between two fluid columns (Fig. 1, between pressure monitoring tube 30 and pressure compensation tube 70), and is bidirectional and differential because it can deflect either way, automatically taking the difference between the pressures on both sides (col. 5, lines 29-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this kind of sensor in Tenzer as the simple substitution of one know sensor arrangement (the one in Tenzer, which calculates a difference as described in ¶ 0019) for another (the one in Barry, which automatically accounts for the pressure difference) with predictable results (Barry: col. 5, lines 36-41 acknowledge that these are suitable alternatives).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tenzer in view of US Patent 5,957,853 (“Giuffre”).
Regarding claims 16 and 17, Tenzer teaches all the features with respect to claim 1, as outlined above. Tenzer does not appear to explicitly teach wherein the fluid in each of the fluid columns has the same density, wherein the density of the fluid contained in the fluid columns is substantially equal to the density of human blood.
Giuffre teaches, in a similar blood pressure measurement system, using two fluid-filled conduits, where the fluid in the conduits has the same density and wherein the density is similar to the density of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an identical fluid in each fluid column of Tenzer, having a density similar to that of human blood, as in Giuffre, for the purpose of limiting the amount of variables in the system that need to be accounted for (i.e., not needing to account for densities of fluids since they are all similar to each other and to the density of the fluid inside the body), and since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791